DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This action is responsive to amendments and remarks filed 7 July 2022. Claims 1-4, 6-8, 10-19 and 21 are pending in the application. Claims 1, 10, 15 and 17 are amended; claims 5, 9 and 20 are cancelled; and claim 21 is new.

Claim Objections
The claim amendments presented on 7 July 2022 are objected to because of the following informalities: Examiner objects to the presented claim amendments because they are not in accordance with 35 CFR 1.52 (a) (1) (v) which states in relation to all papers other than drawings that are submitted on paper, or by facsimile transmission, and are to become a part of the permanent United States Patent and Trademark Office records in the file of a patent application must be "Presented in a form having sufficient clarity and contrast between the paper and the writing thereon to permit the direct reproduction of readily legible copies in any number by use of photographic, electrostatic, photo-offset, and microfilming processes and electronic capture by use of digital imaging and optical character recognition." The presented claims do not have sufficient clarity and contrast for optical character recognition due to the grey color of the text, small font, and line spacing. In the future, Applicant is advised to submit papers written in black ink, with an appropriately sized font and spacing.
Applicant is advised that should claim 4 be found allowable, claim 19 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 10-14, 19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Claim 1 lacks antecedent basis for the features, “the distance between the two devices” and “the received signal strength indicator value” rendering the scope of claim 1 ambiguous.

Claims 2-4, 6-8, 10-14, 19 and 21 depend directly or indirectly upon claim 1; accordingly, claims 1-4, 6-8, 10-14, 19 and 21 are rejected under 35 U.S.C. § 112(b) for lack of clarity.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beevers (US 2012/0220237 A1) in view of Zuidema et al. (US 2015/0229782 A1) in view of Fraser (US 2014/0198778 A1).

Regarding claim 1, Beevers discloses a communication device, comprising: 
a receiver operatively coupled to a processor, wherein the receiver receives communication data from other communication devices (Fig. 1, Transceiver 22, Data processing unit 18, [0020] disclosing “FIG. 1 is a block diagram of such a system unit 10, which would physically take the familiar form of a headset…A data processing unit 18 receives and integrates data from the three aforementioned units, and also receives a similar data set from each of the identical units 10 from which unit 10 receives an RF signal by way of antenna 20 and transceiver 22.”; Figs. 2-4, Transceiver 128m Data Processing Unit 114, [0024] disclosing “both a first headset unit 110 and a second, identical, headset unit 111, form part of the system. For ease of presentation, because the units are identical, both systems (and additional units not shown in FIG. 1, but included within the scope of the invention) are described by the following description of first unit 110.”; [0026]); 
a speaker operatively coupled to the processor, the speaker configured to output a sound wave based on an output from the processor (Fig. 1, left earphone 40, right earphone 42; [0021] disclosing “Another portion of the RF signal is an encoded representation of the sound entering a microphone 30 and modulated to RF by the transceiver 22 of another headset, which will typically be the voice of another user. The signal will be represented to the user of unit 10 by way of earphones 40 and 42”; Figs. 2-4, right-side headphone 140, left-side headphone 142; [0026] disclosing “if the range determined by the sound signal system of speaker 112 and microphones 120 is above a threshold (decision box 154, FIG. 4), no sound responsive to the microphone 124 of the first unit is produced by the headphones 140 and 142 of the second unit 111.”; [0027] disclosing data processing unit provides “signals going to headphones 140 and 142, respectively, thereby effectively providing sound”); 
wherein the processor determines a distance from another communication device transmitting communication data to the communication device ([0021] disclosing “The signal will be represented to the user of unit 10 by way of earphones 40 and 42, provided that the range…between units satisfies a predetermined condition. For example…the other unit is within a designated range.; Figs. 2-4, [0025] disclosing the data processing unit 114 determines the distance between unit 110 and 111); and 
wherein a volume of the sound wave is reduced in proportion to the distance between the communication device and the other device ([0014] disclosing “ Accordingly in a preferred embodiment the volume at which sounds are projected into a listening user's ears are related to the distance and orientation between a speaking user and a listening user.”, [0022] disclosing “In a preferred embodiment, when the headphone for both ears is used, the orientation of a listener's orientation relative to the place where the sound is originating is used to place a volume difference…into the sound waves generated by the speakers in order to mimic the natural volume difference…that the sound waves would have if received directly from the sound originating location”; [0028] disclosing “In addition, the range information found as described above can be used to determine the volume of sound to be produced by a right-side headphone 140 and a left-side headphone 142”); and
wherein the receiver is linked to a processor and a memory component of the device (Fig. 1 Data Processing unit 18, transceiver 22; Figs, 2-4, Data Processing unit 114, transceiver 128. It is implicit in Beevers that some sort of memory exists to support the data processing unit which performs the techniques).
Beevers does not expressly disclose the following; however, Zuidema discloses wherein the distance between the two devices is determined based on the received signal strength indicator value ([0020]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Beevers with the techniques of Zuidema because the teaching lies in Zuidema that combining distances measure in different ways can provide for more accurate measurement accuracy ([0016]).
Beevers does not expressly disclose the following; however, Fraser suggests wherein the memory component is configured to store ([0068]-[0073] disclosing processor memory implementations which inherently require storage of information to perform the disclosed techniques): 
a current time slot of each of a plurality of devices on a network over which the receiver receives communication data from other communication devices, wherein the time slot of each of the plurality of devices is either a slave state, a guest state, an idle state or a master state (Fig. 1A, [0026] disclosing a plurality of multivoice radios or MVRs which utilize TDMA for communication as a wireless-conferencing system including master and slave radios; [0026] disclosing a 24 millisecond time period divided into, for example, 8 slots with 3 millisecond duration and the master device “assigning transmission slots to slave radios 102, assigning the master radio 101, itself, to one or more transmission slots, and sending other commands, such as for a slave to become a master” implicitly disclosing the master holds information on the assignment of slots and which devices are slaves or masters; see also Fig. 1B and [0027] with two masters each of which would include the above functionality related to storage of slot assignments and information indicating the master status of itself and the other master; Further, Figs 4A and 4B and [0044]-[0049] suggest the slaves have knowledge of the predetermined order of slots (8 TDMA slots from first to last) and the status of which slots are master slots or slave slots in the disclosure “a multivoice radio acting as a slave, step 112, to a second radio (an MVR) in a multivoice system. The second radio is the previous master. In step 408, the multivoice radio determines that the multivoice radio is no longer receiving transmission from the second radio…a master radio transmits during a specified transmission slot. When the multivoice radio no longer receives transmission during the specified transmission slot (e.g., a transmission that is below the power threshold level), the multivoice radio determines the multivoice radio is no longer receiving transmission from the second radio” further, the method of Figs. 4A and 4B appear to show the slave devices knows how many slots are in the time period, knows the status of the slots (is assigned to one of the slots and not to the others) and knows whether it is the master or not (master is in a specified slot)); and 
wherein the receiver receives communications from each of the plurality of devices (Fig. 1A, [0026] disclosing a plurality of multivoice radios or MVRs which utilize TDMA for communication as a wireless-conferencing system including master and slave radios) and, 
if the receiver detects that no device is in the master state, the communication device enters the master state (Figs. 1C and 1D, steps 108, 124 [0028]-[0030] disclosing “With reference to FIGS. 1C and 1D, flowcharts of embodiments of processes for a multivoice radio becoming a master radio, or slave radio, at startup are shown…If a master is not found at step 108…the multivoice radio acts as a master, step 124” ) and acts as a beacon ([0045] disclosing “the master radio of the multivoice system transmits during a known transmission slot (e.g., transmission slot 1).; [0026] disclosing “The master radio 101 performs one or more master functions. Examples of master functions include providing timing synchronization data (also referred to as timing data, synchronization data, and/or timing synchronization) for a multivoice system”) to facilitate synchronization of each of the plurality of devices to the communication device (this feature is not a positively recited claim feature and appears to recite intended use,; as such, the feature is not considered limiting to the claims; however, Fraser discloses the same intended use;  [0026] disclosing “The master radio 101 performs one or more master functions. Examples of master functions include providing timing synchronization data (also referred to as timing data, synchronization data, and/or timing synchronization) for a multivoice system”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Beevers with the disclosure of Fraser because the system of Fraser allows for a master device to provide synchronization to a group of devices in communication with each other while providing for a device to take over the as a master radio if communication with the acting master is lost; thus, keeping the system working for situations which require continued communications; for example, between members of a SWAT team ([0004], [0034]).

Regarding claim 2, Beevers discloses the communication device of claim 1, wherein when the distance is greater than or equal to a first threshold distance, the volume is zero ([0028] disclosing “if the range determined by the sound signal system of speaker 112 and microphones 120 is above a threshold (decision box 154, FIG. 4), no sound responsive to the microphone 124 of the first unit is produced by the headphones 140 and 142 of the second unit 111.”).

Regarding claim 6, Beevers discloses the communication device of claim 2, wherein the volume is reduced to a non-zero value between a second threshold distance and the first threshold distance, wherein the second threshold distance is smaller than the first threshold distance ([0001] disclosing “people who are relatively close together, even within 6 feet apart, could benefit from assistance in communications.”; [0022] disclosing “In a preferred embodiment, when the headphone for both ears is used, the orientation of a listener's orientation relative to the place where the sound is originating is used to place a volume difference…into the sound waves generated by the speakers in order to mimic the natural volume difference…that the sound waves would have if received directly from the sound originating location”; [0028] disclosing “if the range determined by the sound signal system of speaker 112 and microphones 120 is above a threshold (decision box 154, FIG. 4), no sound responsive to the microphone 124 of the first unit is produced by the headphones 140 and 142 of the second unit 111.” The invention of Beevers mimics natural sound volumes as if they originated from the distance separating the two devices and it is inherent that 6 feet is a distance less than a distance at which speech cannot be heard). 

Regarding claim 10, Fraser further suggests the communication device of claim 1, wherein the communication device and each of the plurality of devices can change state between the slate state, guest state, idle state and master state prior to transmitting or upon receiving communication data (Fig. 1C, search for master (e.g., idle state) [0028] device either becomes a master or slave; [0037] listen-only mode seen by examiner as corresponding to guest state).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Beevers with the disclosure of Fraser because the system of Fraser allows for a master device to provide synchronization to a group of devices in communication with each other while providing for a device to take over the as a master radio if communication with the acting master is lost; thus, keeping the system working for situations which require continued communications; for example, between members of a SWAT team ([0004], [0034]).

Regarding claim 11, Fraser further suggests the communication device of claim 10, wherein multiple devices of the communication devices can occupy the guest state, slave state or idle state simultaneously ([0029]-[0030] disclosing the device can operate in a listen-only mode (e.g. guest state) while searching for a master (e.g. idle state)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Beevers with the disclosure of Fraser because the system of Fraser allows for a master device to provide synchronization to a group of devices in communication with each other while providing for a device to take over the as a master radio if communication with the acting master is lost; thus, keeping the system working for situations which require continued communications; for example, between members of a SWAT team ([0004], [0034]).

Regarding claim 12, Fraser further suggests the communication device of claim 10, wherein the master state can be empty of devices (Fig. 1C, [0028]-[0029] disclosing repeated searching for master upon satisfaction of step 120; meaning there is no master; alternatively, before step 124 which is before a determination is made to become a master).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Beevers with the disclosure of Fraser because the system of Fraser allows for a master device to provide synchronization to a group of devices in communication with each other while providing for a device to take over the as a master radio if communication with the acting master is lost; thus, keeping the system working for situations which require continued communications; for example, between members of a SWAT team ([0004], [0034]).

Claims 3-4, 7-8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beevers (US 2012/0220237 A1) in view of Zuidema et al. (US 2015/0229782 A1) in view of Fraser (US 2014/0198778 A1), further in view of Georgescu et al. (US 2014/0233458 A1).

Regarding claim 3, Beevers discloses the communication device of claim 2 for groups of devices in relatively short-range communications but does not expressly disclose the following; however, Georgescu suggests, wherein the first threshold distance is 40 m or less ([0004]-[0005] disclosing ad-hoc networks using protocols such as Zigbee, Bluetooth™ and WiFi™ allow devices to form networks from any devices which happen to be nearby for short range communications). 
Examiner takes official notice that WiFi™ (e.g. IEEE 802.11) wireless devices have a typical range of about 30 meters. As is known to one of ordinary skill in the art using common sense as a guide, wireless devices utilizing WiFi™ with such range limitations would not be able to communicate beyond this range; as such, devices further than 30 meters from each other would be incapable of communicating and the volume would be zero.
While Beevers teaches relatively short-range communications, the disclosure of Beevers does not provide details of short-range communications techniques. As such, one of ordinary skill in the art would look to the disclosure of Georgescu to find ways in which a group of devices could communicate over these relatively short distances. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the ad-hoc techniques of Georgescu because this provides details of short-range communications that allow an ad-hoc network to assemble itself from any devices that happen to be nearby, and adapt as devices move in and out of wireless range ([0004]).

Regarding claim 4, Georgescu further suggests the communication device of claim 2, wherein the first threshold distance is at least 10 m and less than 50 m ([0005] disclosing Bluetooth™ and WiFi™). As discussed above, it is well-known that WiFi™ communications have a range of about 30 meters.
While Beevers teaches relatively short-range communications, the disclosure of Beevers does not provide details of short-range communications techniques. As such, one of ordinary skill in the art would look to the disclosure of Georgescu to find ways in which a group of devices could communicate over these relatively short distances. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the ad-hoc techniques of Georgescu because this provides details of short-range communications that allow an ad-hoc network to assemble itself from any devices that happen to be nearby, and adapt as devices move in and out of wireless range ([0004]).

Regarding claim 7, Beevers in view of Georgescu further suggests the communication device of claim 6, wherein the second threshold distance is greater than 4 m and less than 10 m (Beevers: [0014] disclosing “ Accordingly in a preferred embodiment the volume at which sounds are projected into a listening user's ears are related to the distance and orientation between a speaking user and a listening user.”; [0022] disclosing “In a preferred embodiment, when the headphone for both ears is used, the orientation of a listener's orientation relative to the place where the sound is originating is used to place a volume difference…into the sound waves generated by the speakers in order to mimic the natural volume difference…that the sound waves would have if received directly from the sound originating location”; [0028] disclosing “if the range determined by the sound signal system of speaker 112 and microphones 120 is above a threshold (decision box 154, FIG. 4), no sound responsive to the microphone 124 of the first unit is produced by the headphones 140 and 142 of the second unit 111.”; Georgescu: [0005] disclosing Bluetooth™ and WiFi™). 
While Beevers teaches relatively short-range communications, the disclosure of Beevers does not provide details of short-range communications techniques. As such, one of ordinary skill in the art would look to the disclosure of Georgescu to find ways in which a group of devices could communicate over these relatively short distances. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the ad-hoc techniques of Georgescu because this provides details of short-range communications that allow an ad-hoc network to assemble itself from any devices that happen to be nearby, and adapt as devices move in and out of wireless range ([0004]).

Regarding claim 8, Beevers in view of Georgescu further suggests the communication device of claim 6, wherein the second threshold distance is greater than 4 m and less than 10 m, and the first threshold distance is greater than 30 m and less than 50 m (Beevers: [0014] disclosing “ Accordingly in a preferred embodiment the volume at which sounds are projected into a listening user's ears are related to the distance and orientation between a speaking user and a listening user.”; [0022] disclosing “In a preferred embodiment, when the headphone for both ears is used, the orientation of a listener's orientation relative to the place where the sound is originating is used to place a volume difference…into the sound waves generated by the speakers in order to mimic the natural volume difference…that the sound waves would have if received directly from the sound originating location”; [0028] disclosing “if the range determined by the sound signal system of speaker 112 and microphones 120 is above a threshold (decision box 154, FIG. 4), no sound responsive to the microphone 124 of the first unit is produced by the headphones 140 and 142 of the second unit 111.”; Georgescu: [0005] disclosing Bluetooth™ and WiFi™).
While Beevers teaches relatively short-range communications, the disclosure of Beevers does not provide details of short-range communications techniques. As such, one of ordinary skill in the art would look to the disclosure of Georgescu to find ways in which a group of devices could communicate over these relatively short distances. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the ad-hoc techniques of Georgescu because this provides details of short-range communications that allow an ad-hoc network to assemble itself from any devices that happen to be nearby, and adapt as devices move in and out of wireless range ([0004]).

Regarding claim 19, Georgescu further suggest the communication device of claim 2, wherein the first threshold distance is at least 10 m and less than 50 m ([0005] disclosing Bluetooth™ and WiFi™). As discussed above, it is well-known that WiFi™ communications have a range of about 30 meters.
While Beevers teaches relatively short-range communications, the disclosure of Beevers does not provide details of short-range communications techniques. As such, one of ordinary skill in the art would look to the disclosure of Georgescu to find ways in which a group of devices could communicate over these relatively short distances. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the ad-hoc techniques of Georgescu because this provides details of short-range communications that allow an ad-hoc network to assemble itself from any devices that happen to be nearby, and adapt as devices move in and out of wireless range ([0004]).

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beevers (US 2012/0220237 A1) in view of Zuidema et al. (US 2015/0229782 A1) in view of Fraser (US 2014/0198778 A1), further in view of Coulon et al. (US 2015/0043568 A1).

Regarding claim 13, Beevers in view of Zuidema and Fraser discloses the communication device of claim 1 but does not disclose the following; however, Coulon discloses, wherein the communication device is a welding mask, a hearing protection headset or a respiration mask (Fig. 2, [0070] disclosing mask worn by firefighters, noise protection helmet).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques in Coulon with the communication devices of Beevers because this allows for hands-free operation of communications for first responders such as firefighters.

Regarding claim 14, Coulon further suggests the communication device of claim 1, wherein the communication device is a hearing protection headset with a pair of ear cups, wherein each ear cup comprises a seal ring  ([0046] headphones with hearing protection; [0055] ear-shell with mechanic or acoustic noise protection) to reduce exposure to external noises (this is recited as an intended result which is not considered limiting to the claims; however, Coulon provides for hearing protection in hostile environments).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the techniques in Coulon with the communication devices of Beevers because this allows for hands-free operation of communications for first responders such as firefighters.

Claims 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beevers (US 2012/0220237 A1) in view of Zuidema et al. (US 2015/0229782 A1) in view of Fraser (US 2014/0198778 A1) in view of Champaney et al. (US 2012/0106520 A1).

Regarding claim 15, Beevers discloses a method of communication comprising:
operating a communication device in a first communication network with a first group of devices (Fig. 1, Transceiver 22, Data processing unit 18, [0020] disclosing “FIG. 1 is a block diagram of such a system unit 10, which would physically take the familiar form of a headset…A data processing unit 18 receives and integrates data from the three aforementioned units, and also receives a similar data set from each of the identical units 10 from which unit 10 receives an RF signal by way of antenna 20 and transceiver 22.”; Figs. 2-4, Transceiver 128m Data Processing Unit 114, [0024] disclosing “both a first headset unit 110 and a second, identical, headset unit 111, form part of the system. For ease of presentation, because the units are identical, both systems (and additional units not shown in FIG. 1, but included within the scope of the invention) are described by the following description of first unit 110.”; [0026]); 
detecting that a first distance between the communication device and the first group of devices is increasing; adjusting a first volume associating with received communication from the first group of devices to zero after a threshold distance is reached; increasing a second volume associated with received communication as a first distance between the communication device and the first group of devices decreases ([0021] disclosing “The signal will be represented to the user of unit 10 by way of earphones 40 and 42, provided that the range…between units satisfies a predetermined condition. For example…the other unit is within a designated range.; Figs. 2-4, [0025] disclosing the data processing unit 114 determines the distance between unit 110 and 111; [0014] disclosing “ Accordingly in a preferred embodiment the volume at which sounds are projected into a listening user's ears are related to the distance and orientation between a speaking user and a listening user.”, [0022] disclosing “In a preferred embodiment, when the headphone for both ears is used, the orientation of a listener's orientation relative to the place where the sound is originating is used to place a volume difference…into the sound waves generated by the speakers in order to mimic the natural volume difference…that the sound waves would have if received directly from the sound originating location”; [0028] disclosing “In addition, the range information found as described above can be used to determine the volume of sound to be produced by a right-side headphone 140 and a left-side headphone 142”; Inherently in Beevers, if the distance changes between devices which produce volume which mimics the sound originating from a particular location, then the volume will increase and decrease as the distance decreases or increases, respectively; [0028] disclosing “if the range determined by the sound signal system of speaker 112 and microphones 120 is above a threshold (decision box 154, FIG. 4), no sound responsive to the microphone 124 of the first unit is produced by the headphones 140 and 142 of the second unit 111.”).
Zuidema in view of Fraser suggests wherein detecting that the first distance is increasing comprises detecting that a signal strength is decreasing by measuring a received signal strength indicator, and wherein the received signal strength indicator detects a signal strength decrease that correspond to the first distance increasing; and wherein detecting that the second distance decreases comprises detecting that a received signal strength indicator increases (Zuidema: [0020] disclosing distance between two communication devices can be estimated based on a received signal strength indicator; Fraser: [0056] disclosing “ If the received signal is weak, that may indicate that the second master is too far away” the contrapositive of which must also be true in that if a device is closer the signal strength is stronger).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Beevers with the techniques of Zuidema because the teaching  lies in Zuidema that combining distances measure in different ways can provide for more accurate measurement accuracy ([0016]). Further, while it is common sense to one of ordinary skill in the art that signal strength decreases with distance between two devices, Fraser provides evidence of this common knowledge.
Fraser discloses a method of switching between communication networks, the method comprising: and when Beevers and Fraser are viewed together, the suggestion lies therein of detecting a second group of devices, in a second communication network, within the threshold distance; and joining the second communication network; and increasing a second volume associated with received communication from the second group of devices as a second distance between the communication device and the second group of devices decreases (Beevers: Id. disclosing a device moves a large enough distance away it will no longer produce sound from the headphones and as it moves closer the volume will increase; Fraser: Fig. 6, [0061]-[0062] disclosing as a slave device gets closer to a second master and the signal of the first master is weak due to being at the edge of a communication range of the first master the device can join the network of the second master).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Beevers with the disclosure of Fraser because the system of Fraser allows for a master device to provide synchronization to a group of devices in communication with each other while providing for a device to take over the as a master radio if communication with the acting master is lost; thus, keeping the system working for situations which require continued communications; for example, between members of a SWAT team ([0004], [0034]).
Champaney discloses wherein, in advance of sending communication data, if another communication device is in a master state of the second network, then the first communication device will enter a lowest available timeslot (Figs. 3A-3D, [0065]-[0075] disclosing the devices acting as slaves opportunistically reserve the first available (e.g. lowest available) slot it sees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Beevers with the techniques found in Champaney because this allows for a number of terminals greater than the number of available time slots to participate in the communication ([0075]).

Regarding claim 17, Fraser further discloses the method of claim 15, wherein the communication device joins the second communication network by receiving communications from the second group of devices and detecting whether a device is already in the master state (Fig. 6, [0060]-[0061]) and, 
if the communication device detects that no device is in the master state, the communication device enters the master state and acts as a beacon to facilitate synchronization of each of the second group of devices to the communication device (Figs. 4C and 4D, [0050]-[0053]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Beevers with the disclosure of Fraser because the system of Fraser allows for a master device to provide synchronization to a group of devices in communication with each other while providing for a device to take over the as a master radio if communication with the acting master is lost; thus, keeping the system working for situations which require continued communications; for example, between members of a SWAT team ([0004], [0034]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beevers (US 2012/0220237 A1) in view of Zuidema et al. (US 2015/0229782 A1) in view of Fraser (US 2014/0198778 A1) in view of Champaney et al. (US 2012/0106520 A1), further in view of Zhang yet al. (US 2003/0091129 A1).

Regarding claim 16, Beevers in view of Zuidema, Fraser and Champaney suggests the method of claim 15, wherein a processor adjusts the first and second volumes (See grounds of rejection of claim 15) but does not disclose the following; however, Zhang suggests, by referencing a look-up table ([0058] disclosing a look-up table reduces complexity by using linearly spaced thresholds as table indexes and allows the look-up table to be addressed using address bits extracted from the index value). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the techniques of Zhang in the invention of Beevers because the teaching lies in Zhang that this reduces complexity and speeds-up operation because no comparisons are needed in the table look-up operation ([0058]).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beevers (US 2012/0220237 A1) in view of Zuidema et al. (US 2015/0229782 A1) in view of Fraser (US 2014/0198778 A1) in view of Champaney et al. (US 2012/0106520 A1), further in view of Georgescu et al. (US 2014/0233458 A1).

Regarding claim 18, Beevers in view of Zuidema, Fraser and Champaney suggests the method of claim 15 for groups of devices in relatively short range communications but does not expressly disclose the following; however, Georgescu suggests, wherein the first threshold distance is 40 m or less ([0004]-[0005] disclosing ad-hoc networks using protocols such as Zigbee, Bluetooth™ and WiFi™ allow devices to form networks from any devices which happen to be nearby for short range communications). 
Examiner takes official notice that WiFi™ (e.g. IEEE 802.11) wireless devices have a typical range of about 30 meters. As is known to one of ordinary skill in the art using common sense as a guide, wireless devices utilizing WiFi™ with such range limitations would not be able to communicate beyond this range; as such, devices further than 30 meters from each other would be incapable of communicating and the volume would be zero.
While Beevers teaches relatively short-range communications, the disclosure of Beevers does not provide details of short-range communications techniques. As such, one of ordinary skill in the art would look to the disclosure of Georgescu to find ways in which a group of devices could communicate over these relatively short distances. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the ad-hoc techniques of Georgescu because this provides details of short-range communications that allow an ad-hoc network to assemble itself from any devices that happen to be nearby, and adapt as devices move in and out of wireless range ([0004]).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beevers (US 2012/0220237 A1) in view of Zuidema et al. (US 2015/0229782 A1) in view of Fraser (US 2014/0198778 A1), further in view of Champaney et al. (US 2012/0106520 A1).

Regarding claim 21, Beevers in view of Zuidema, and Fraser suggest the communication device of claim 1, but do not disclose the following; however, Champaney discloses wherein, in advance of sending communication data, if another communication device is in the master state, then the first communication device will enter a lowest available timeslot (Figs. 3A-3D, [0065]-[0075] disclosing the devices acting as slaves opportunistically reserve the first available (e.g. lowest available) slot it sees).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the techniques of Beevers with the techniques found in Champaney because this allows for a number of terminals greater than the number of available time slots to participate in the communication ([0075]).

Response to Arguments
Applicant’s Admitted Prior Art
Examiner assertion of official notice in support of the rejection of claims 3-4, 7-8 and 18-19 in the Office action mailed on 15 April 2022 has not been traversed by applicant in the response to said Office action submitted on 7 July 2022. As such, the common knowledge or well-known statement is taken to be admitted prior art. (MPEP 2144.03 C)

Claim Rejections - 35 USC § 112
Applicant’s amendment has effectively overcome the rejection of claims 9-12 and 17 under 35 U.S.C. 112(b) presented in the previous Office action; therefore, said rejections are withdrawn.

Claim Rejections - 35 USC § 102/103
Applicant’s arguments with respect to claim(s) 1-4, 6-8, 10-19 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Further, while Fraser does not expressly disclose the feature, “wherein the processor determines a distance from another communication device transmitting communication data to the communication device, wherein the distance between the two devices is determined based on the received signal strength indicator value”, it is noted that Fraser discloses features that are common sense to one of ordinary skill in the art with respect to relationships between received signal strength and distances. See Fraser at [0056] disclosing “If the received signal is weak, that may indicate that the second master is too far away” the contrapositive of which must also be true in that if a device is closer the signal strength is stronger.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wadsworth (U.S. Patent No. 3,098,121); Rand (US 2016/0036962); Bigus (US 2002/0013730 A1); Tao et al. (US 2013/0236027 A1); Lara et al. (US 2007/0083673 A1); Barron et al. (US 2017/0180923 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph A Bednash whose telephone number is (571)270-7500. The examiner can normally be reached 7 AM - 4:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOSEPH A BEDNASH/               Primary Examiner, Art Unit 2461